 

Exhibit 10.31.2

 

SECOND AMENDMENT

TO THE

AGREEMENT

THIS SECOND AMENDMENT TO THE AGREEMENT (the “Second Amendment”) effective as of
October 1, 2018, (the “Second Amendment Effective Date”), is by and between
Athenex, Inc., a(n) New York Company/Corporation/Sole Proprietor/LLC, having an
address at Conventus Building, 1001 Main Street, Suite 600, Buffalo NY 14023
(hereinafter referred to as “Owner”) and M+W U.S., Inc., a Delaware Corporation,
having an address at 201 Fuller Road, Suite 401, Albany, New York 12203,
(hereinafter referred to as “M+W”).  Capitalized terms used and not otherwise
defined herein shall have the meaning set forth in the AGREEMENT (as defined
below).

RECITALS:

Whereas Owner and M+W entered into that certain Agreement, between M+W U.S.,
Inc. and Owner, (collectively the “parties”), dated 29 December, 2017 (the
“Original Agreement”) and the First Amendment dated effective March 27, 2018.

Whereas, Owner and M+W desire to further supplement and amend the Original
Agreement and the First Amendment, including all previous Amendments, if any, on
the terms and conditions set forth herein.  

Whereas, the Original Agreement executed by the parties is in the form of AIA
A141 (the “Form”). The Form is structured to allow for Preliminary Design to be
accomplished and then, by using such Preliminary Design documents approved by
the Owner, establish a Guaranteed Maximum Price (GMP) for the overall Contract
Sum. The Form is structured to memorialize such GMP in AIA A141 Exhibit A,
(called the ‘Amendment’)

Whereas, the Original Agreement and the First Amendment require the parties
agree to a GMP prior to continuing on with the execution of the remainder of the
Work, specifically the:

 

a.

Detailed design; and

 

b.

Construction (including procurement of Long Lead Materials and Equipment).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Owner and M+W agree that the Original
Agreement shall be further amended as of the Second Amendment Effective Date as
follows which shall supersede the Original Agreement and the First Amendment as
stated herein:

 

1)

The parties have agreed to extend the targeted date for executing Exhibit A of
the Form (i.e. establishment of the GMP), from October 12, 2018 until November
16, 2018, based on the following timeline:

 

a.

9/15: 85% Package issued to bidders  

 

b.

10/12: IFC from GEI

 

c.

10/16: Provide IFC drawings and specifications  to bidders

 

d.

10/26: Bids Due from subs

 

e.

10/29 – 11/2:  Bids opened / leveling start / Assemble GMP

 

f.

11/5   – 11/9:  M+W Germany Approval Expected to Start

 

g.

11/12:  Target Date for GMP value submitted to Athenex.  Submitted expected to
be no later than 11/16.

 

h.

11/30: Final AIA A141 Exhibit A (the “Amendment”) executed.  

 

2)

The parties agree that, for the avoidance of doubt, and the Substantial
Completion Date is as originally agreed, and remains December 31, 2019;

 

3)

The parties agree that in order to maintain the current project schedule prior
to the date establishing the GMP (as shown above in Section 1.g), additional
funding is necessary. Owner agrees to commit an additional amount (shown in #4
below) via this 2nd Amendment to increase the Contract Sum. This increase is
based on the parties’ reasonable estimate necessary to maintain funding between
the Second Amendment Effective Date and the execution of Exhibit A (now
scheduled as shown in Section 1.h above). Such funding shall be for construction
management, bidding, awarding the work, material/equipment order commitments,
other costs, reimbursables, design and fees, as required under the Original
Agreement, the 1st  Amendment and this 2nd Amendment.

 

--------------------------------------------------------------------------------

 

 

4)

COMPENSATION – Adjustments to the Contract Sum are as shown below:

 

Original Agreement  Contract Sum

$  4,518,676.00

Previous Amendment(s)

$73,045,379.35

Sub-Total

$77,564,055.35  

Authorized Change Orders as of Effective Date of this 2nd Amendment (deductive)

($ 132,097.00)

Sub-Total

$77,431,958.35  

Adjustment(s) by this 2nd Amendment

$64,768,445.00  

Total Contract Sum as of Effective Date of this 2nd Amendment*

$142,200,403.35  

* NOTE: The Total Contract Sum shown here may be further adjusted by additional
mutually agreed to Change Orders in accordance with the provisions of the
Original Agreement and First Amendment between the parties, after the Effective
Date of this 2nd Amendment. The parties each agree execution of this 2nd
Amendment does not prohibit such further adjustments to the Contract Sum after
the Effective Date of this 2nd Amendment.

 

IN WITNESS WHEREOF, Owner and M+W have entered into this Second Amendment to the
Original Agreement and the First Amendment effective as of the Second Amendment
Effective Date indicated above.

 

Agreed and accepted by:

 

M+W U.S., Inc.

 

M+W U.S., Inc.

 

Athenex, Inc.

/s/ Rick Whitney

 

October 4, 2018

 

/s/ Todd Muckelroy

 

October 4, 2018

 

/s/ Richard Nassar

 

October 5, 2018

Signature

 

Date

 

Signature

 

Date

 

Signature

 

Date

 

Rick Whitney

 

 

 

Todd Muckelroy

 

 

 

Richard Nassar

 

 

Print or Type  Name

 

 

 

Print or Type Name

 

 

 

Print or Type Name

 

 

 

CEO

 

 

 

 

CFO

 

 

 

VP of Operations

 

 

Title (an authorized representative of M+W U.S., Inc.)

 

Title (an authorized representative of M+W U.S., Inc.)

 

Title  (an authorized representative of Owner)

 

 

 

 

--------------------------------------------------------------------------------

 

Amendment #2 Funding Summary

 

 

 

 

 

 

 

 

 

 

 

 

Hard Bids

 

Estimated Costs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Division

 

Applicable GMP Est.

 

Current Funding

 

Current Commitments

 

Pending RTA's

 

PCO's

 

Add'l Commitments

Forecasted (by 12/1)

 

Total Forecasted

Commitments as of

12/1

 

Delta

 

Amendment 2

Funding

 

Revised Contract

Value

 

Notes

Comments

1

 

$

5,015,730

 

$

560,000

 

$

468,973

 

 

 

 

 

 

 

$

350,000

 

$

818,973

 

$

(258,973

)

$

600,000

 

$

1,160,000

 

 

 

3

 

$

7,727,690

 

$

7,946,157

 

$

6,415,313

 

$

0.00

 

$

1,423,920

 

$

750,000

 

$

8,589,233

 

$

(643,076

)

$

643,076

 

$

8,589,233

 

 

PCO's based on current log 8/16.  Additional Forecast based on curbs, exterior
apron and housekeeping pads.

5

 

$

12,038,894

 

$

11,980,139

 

$

10,179,632

 

$

-

 

$

1,553,850

 

$

1,200,000

 

$

12,933,482

 

$

(953,343

)

$

1,012,098

 

$

12,992,237

 

 

PCO's based on current log 8/16.  $305K for revisions to steel framing, Parapet
framing, structural studs at area A.  ($58,755 remaining budget + $953,343
Contingency)

7

 

$

7,879,221

 

$

6,842,079

 

$

3,053,083

 

$

2,957,000

 

$

50,000

 

$

750,000

 

$

6,810,083

 

$

31,996

 

$

500,000

 

$

7,342,079

 

 

Roofing & Spray Fireproofing.  PCO is for expected blocking.

8

 

$

3,747,181

 

$

-

 

$

-

 

$

800,000

 

 

 

 

$

1,200,000

 

$

2,000,000

 

$

(2,000,000

)

$

2,000,000

 

$

2,000,000

 

 

Curtain Wall based on RTA value.  Additional funds for roll-up doors, storefront
doors, other misc. openings.

9

 

$

7,879,221

 

$

-

 

 

 

 

 

 

 

 

 

 

$

3,600,000

 

$

3,600,000

 

$

(3,600,000

)

$

3,600,000

 

$

3,600,000

 

 

Needed for studs, drywall start, coordinate with MEP.

11

 

$

2,525,360

 

$

-

 

$

-

 

$

-

 

 

 

 

$

1,200,000

 

$

1,200,000

 

$

(1,200,000

)

$

1,200,000

 

$

1,200,000

 

 

Loading docks and DEA vault estimate

13

 

$

4,375,270

 

$

-

 

 

 

 

 

 

 

 

 

 

$

3,800,000

 

$

3,800,000

 

$

(3,800,000

)

$

3,800,000

 

$

3,800,000

 

 

Clean Room - need to place order and start design coordination/shop drawings.

14

 

$

470,316

 

$

-

 

$

-

 

$

-

 

 

 

 

$

940,000

 

$

940,000

 

$

(940,000

)

$

940,000

 

$

940,000

 

 

Elevators and Coolers.  (Need to confirm Cooler budget location)

21

 

$

2,157,401

 

$

-

 

$

-

 

$

-

 

 

 

 

$

2,157,401

 

$

2,157,401

 

$

(2,157,401

)

$

2,157,401

 

$

2,157,401

 

 

Sprinkler Contractor - Need for Insurance/final design

22

 

$

10,826,130

 

$

2,400,000

 

$

2,593,039

 

$

-

 

$

130,000

 

$

6,000,000

 

$

8,723,039

 

$

(6,323,039

)

$

6,500,000

 

$

8,900,000

 

 

Underground plumbing awarded, but over current funding.  $6M based on 50% of
Mech/Plumbing budget, need to award for coordination with Arch.

23

 

$

41,064,161

 

$

9,700,000

 

$

-

 

$

-

 

 

 

 

$

24,500,000

 

$

24,500,000

 

$

(14,800,000

)

$

14,800,000

 

$

24,500,000

 

 

Based on LLE & ability to award wet mech.  (Includes $3.0M for purchase of
previously VE'd mech. Equipment for full build-out. Anticipated budget to award
wet mechanical $19M.

25

 

$

5,869,253

 

$

-

 

$

-

 

$

-

 

 

 

 

$

4,800,000

 

$

4,800,000

 

$

(4,800,000

)

$

4,800,000

 

$

4,800,000

 

 

I&C needed to coordinate MEP/communications.

26

 

$

16,044,041

 

$

9,200,000

 

$

6,325,000

 

$

-

 

$

300,000

 

$

4,500,000

 

$

11,125,000

 

$

(1,925,000

)

$

1,925,000

 

$

11,125,000

 

 

Additional gear need to procure includes interior gear, generators.

31

 

$

7,060,929

 

$

6,253,300

 

$

5,597,122

 

$

-

 

$

186,025

 

$

750,000

 

$

6,533,147

 

$

(279,847

)

$

807,629

 

$

7,060,929

 

 

 

32

 

$

2,446,666

 

$

746,670

 

$

577,920

 

$

-

 

$

50,000

 

$

1,800,000

 

$

2,427,920

 

$

(1,681,250

)

$

1,699,996

 

$

2,446,666

 

 

Balance of exterior improvements - client request to award to existing
contractor before 12/1.

33

 

$

9,497,824

 

$

4,825,684

 

$

2,166,008

 

$

-

 

$

20,000

 

$

3,200,000

 

$

5,386,008

 

$

(560,324

)

$

600,000

 

$

5,425,684

 

 

Scope required to get electrical duct bank, site lighting and other site
services completed before end of year.

41

 

$

18,251,360

 

$

1,000,000

 

$

-

 

$

-

 

$

-

 

$

11,000,000

 

$

11,000,000

 

$

(10,000,000

)

$

10,000,000

 

$

11,000,000

 

 

Replaces

Contingency

 

$

22,552,021

 

$

-

 

$

-

 

$

-

 

 

 

 

 

 

 

 

 

 

$

-

 

$

4,500,000

 

$

4,500,000

 

 

Contingency for future reallocation

Contingency

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

(643,076

)

$

(643,076

)

 

Division 3 Allocation

Contingency

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

(953,343

)

$

(953,343

)

 

Division 5 Allocation

Contingency

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

(469,684

)

$

(469,684

)

 

Division 14 Allocation

Total COW

 

$

187,428,669

 

$

61,454,029

 

$

37,376,090

 

$

3,757,000

 

$

3,713,795

 

$

72,497,401

 

$

117,344,286

 

$

(55,890,257

)

$

60,019,097

 

$

121,473,126

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Indirects

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Insurance

 

$

1,772,880

 

$

810,000

 

$

810,000

 

 

 

 

 

 

 

$

152,000

 

 

 

 

 

 

 

$

152,000

 

$

962,000

 

 

One quarter of insurance billing

BOD

 

$

4,564,980

 

$

4,507,676

 

$

4,507,676

 

 

 

 

 

 

 

$

-

 

 

 

 

 

 

 

$

-

 

$

4,507,676

 

 

 

DD/CA

 

$

6,936,524

 

$

5,656,396

 

$

5,656,396

 

 

 

 

 

 

 

$

1,280,128

 

 

 

 

 

 

 

$

1,280,128

 

$

6,936,524

 

 

Need toc commit balance of detailed design and CA efforts, already underway.

EPCM

 

$

8,934,869

 

$

2,942,300

 

$

2,942,300

 

 

 

 

 

 

 

$

1,200,000

 

 

 

 

 

 

 

$

1,200,000

 

$

4,142,300

 

 

Additional CM Efforts

GC's

 

$

2,900,000

 

$

600,000

 

$

600,000

 

 

 

 

 

 

 

$

600,000

 

 

 

 

 

 

 

$

600,000

 

$

1,200,000

 

 

GC's needed to cover monthly costs.  (Large commitments early for trailer
set-up.  Plotter, copier, etc.) Deducted the $74,793 from GC's

FEE

 

$

4,432,201

 

$

1,536,351

 

$

1,536,351

 

 

 

 

 

 

 

$

1,439,584

 

 

 

 

 

 

 

$

1,517,220

 

$

3,053,571

 

 

 

Total

 

$

29,541,454

 

$

16,052,723

 

$

16,052,723

 

$

-

 

$

-

 

$

4,671,712

 

$

-

 

$

-

 

$

4,749,348

 

$

20,802,071

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

64,768,445

 

$

142,275,197

 

Revised Contract Value

Requested Funding - Amendment 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

77,506,752

 

Included above

 

 

Current Funding

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

(74,794

)

$

(74,794

)

 

Change Orders

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

142,200,403

 

$

142,200,403

 

 

Revised Contract Value with Amendment 2

 

5/8/2019

Revision 8

 

 